UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) ☒ Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2017 or ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-14760 RAIT FINANCIAL TRUST (Exact name of registrant as specified in its charter) Maryland 23-2919819 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Two Logan Square, 100 N. 18th Street, 23rd Floor, Philadelphia, PA (Address of principal executive offices) (Zip Code) (215) 207-2100 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.☒Yes ☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).☒Yes ☐No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).☐Yes☒No A total of 93,105,742common shares of beneficial interest, par value $0.03 per share, of the registrant were outstanding as of August4, 2017. RAIT FINANCIAL TRUST TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements (unaudited) 1 Consolidated Balance Sheets as of June 30, 2017 and December 31, 2016 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2017 and 2016 2 Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2017 and 2016 3 Consolidated Statement of Changes in Equity for the Six Months Ended June 30, 2017 4 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2017 and 2016 5 Notes to Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 50 Item3. Quantitative and Qualitative Disclosures about Market Risk 69 Item4. Controls and Procedures 69 PART II—OTHER INFORMATION Item1. Legal Proceedings 70 Item1A. Risk Factors 70 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 72 Item6. Exhibits 72 Signatures 73 PART I—FINANCIAL INFORMATION Item 1. Financial Statements RAIT Financial Trust Consolidated Balance Sheets (Unaudited and dollars in thousands, except share and per share information) As of June30, 2017 As of December31, 2016 Assets Investment in mortgages and loans: Commercial mortgages, mezzanine loans, and preferred equity interests $ $ Allowance for loan losses ) ) Total investment in mortgages and loans, net (including $1,199,111 and $1,184,588 held by consolidated VIEs, respectively) Investments in real estate, net of accumulated depreciation of $35,359 and $138,214, respectively (including $106,005 and $192,070 held by consolidated VIEs, respectively) Cash and cash equivalents Restricted cash Accrued interest receivable Other assets Intangible assets, net of accumulated amortization of $8,776 and $22,230, respectively Total assets $ $ Liabilities and Equity Indebtedness, net of unamortized discounts, premiums and deferred financing costs of $30,637 and $36,892, respectively (including $1,185,657 and $1,288,258 held by consolidated VIEs, respectively) $ $ Accrued interest payable Accounts payable and accrued expenses Borrowers' escrows Deferred taxes and other liabilities Total liabilities Series D cumulative redeemable preferred shares, $0.01 par value per share, 4,000,000 shares authorized, 3,133,720 and 3,536,000 shares issued and outstanding, respectively Equity: Shareholders’ equity: Preferred shares, $0.01 par value per share, 25,000,000 shares authorized; 7.75% Series A cumulative redeemable preferred shares, liquidation preference $25.00 per share, 8,069,288 shares authorized, 5,344,353 and 5,344,353 shares issued and outstanding, respectively 53 53 8.375% Series B cumulative redeemable preferred shares, liquidation preference $25.00 per share, 4,300,000 shares authorized, 2,340,969 and 2,340,969 shares issued and outstanding, respectively 23 23 8.875% Series C cumulative redeemable preferred shares, liquidation preference $25.00 per share, 3,600,000 shares authorized, 1,640,425 and 1,640,425 shares issued and outstanding, respectively 17 17 Series E cumulative redeemable preferred shares, $0.01 par value per share, 4,000,000 shares authorized - - Common shares, $0.03 par value per share, 200,000,000 shares authorized 93,105,742 and 92,295,478 issued and outstanding, respectively, including1,576,040 and 1,079,193 unvested restricted common share awards, respectively Additional paid in capital Retained earnings (deficit) ) ) Total shareholders’ equity Noncontrolling interests Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 RAIT Financial Trust Consolidated Statements of Operations (Unaudited and dollars in thousands, except share and per share information) For the Three Months Ended June30, For the Six Months Ended June 30, Revenue: Investment interest income $ Investment interest expense ) Net interest margin Property income Fee and other income Total revenue Expenses: Interest expense Real estate operating expense Property management expenses General and administrative expenses: Compensation expense Other general and administrative expense Total general and administrative expenses Acquisition and integration expenses 67 70 Provision for loan losses Depreciation and amortization expense IRT internalization and management transition expenses - - - Shareholder activism expenses - - Total expenses Operating (Loss) Income ) Interest and other income (expense), net ) 39 ) Gains (losses) on assets Gains (losses) on deconsolidation of properties - - ) - Gains (losses) on extinguishments of debt ) Asset impairment ) Goodwill impairment ) - ) - Change in fair value of financial instruments ) ) Income (loss) before taxes ) Income tax benefit (provision) ) Income (loss) from continuing operations ) Discontinued operations: Income (loss) from discontinued operations - - Net income (loss) ) ) (Income) loss allocated to preferred shares ) (Income) loss allocated to noncontrolling interests ) Net income (loss) allocable to common shares $ ) $ ) $ ) $ ) Amount attributable to common shares Net income (loss) available to common shares from continuing operations $ ) $ ) $ ) $ ) Net income (loss) available to common shares from discontinued operations - - Net income (loss) $ ) $ ) $ ) $ ) Earnings (loss) per share-Basic: Earnings (loss) per share from continuing operations $ ) $ ) $ ) $ ) Earnings (loss) per share from discontinued operations - - Earnings (loss) per share-Basic $ ) $ ) $ ) $ ) Weighted-average shares outstanding-Basic Earnings (loss) per share-Diluted: Earnings (loss) per share from continuing operations $ ) $ ) $ ) $ ) Earnings (loss) per share from discontinued operations - - Earnings (loss) per share-Diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding-Diluted The accompanying notes are an integral part of these consolidated financial statements. 2 RAIT Financial Trust Consolidated Statements of Comprehensive Income (Loss) (Unaudited and dollars in thousands) For the Three Months Ended June30, For the Six Months Ended June 30, Net income (loss) $ ) $ $ ) $ Other comprehensive income (loss): Change in fair value of interest rate hedges — ) — ) Realized (gains) losses on interest rate hedges reclassified to earnings — — Total other comprehensive income (loss) from continuing operations — — Discontinued operations: Other comprehensive income (loss) from discontinued operations — ) — ) Total other comprehensive income (loss) — — Comprehensive income (loss) before allocation to noncontrolling interests ) ) Allocation to noncontrolling interests - net (income) loss ) Allocation to noncontrolling interests - other comprehensive (income) loss — — Comprehensive income (loss) allocable to common shares $ ) $ $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 3 RAIT Financial Trust Consolidated Statement of Changes in Equity (Unaudited and dollars in thousands, except share information) Preferred
